Citation Nr: 1715651	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  15-26 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 9, 2005, for a grant of service connection for diabetes mellitus, type II (diabetes mellitus). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1951 to March 1955 and in the U.S. Army from December 1955 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit currently sought on appeal.

The various statements submitted by the Veteran in connection with this matter, when sympathetically construed, raises an argument that there was clear and unmistakable error (CUE) in the July 2007 rating decision regarding the assignment of the effective date.  The Board does not have jurisdiction over matters pertaining to CUE in the prior July 2007 rating decision.  Therefore, the Board refers this matter pertaining to CUE to the Agency of Original Jurisdiction (AOJ) for appropriate action, to include providing the Veteran any appropriate claim form.  38 C.F.R. § 19.9(b) (2016).

This appeal was processed utilizing Virtual VA and the Veterans Benefits Management System (VBMS), VA's paperless claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was awarded service connection for diabetes mellitus in a July 2007 rating decision and assigned an effective date of May 9, 2005. 

2. The Veteran did not file a timely notice of disagreement as to the July 2007 rating decision. 

3. The Veteran's representative submitted a freestanding claim in May 2012 requesting the RO grant an earlier effective date, which has become the subject of this appeal. 

CONCLUSION OF LAW

The Veteran's freestanding claim for an earlier effective date for the award of service connection for diabetes mellitus is legally insufficient and the appeal is dismissed.  38 U.S.C.A. § 5110(a) (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An appeal consists of a notice of disagreement filed within one year of the notice of the decision being appealed, and after a statement of the case has been furnished, a timely filed Substantive Appeal.  If an appeal of a decision is not perfected, the decision becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103. 

In Rudd v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision, which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that there are no freestanding claims for an earlier effective date.  When such a freestanding claim for an earlier effective date is raised, the Court has held that such an appeal should be dismissed. 

The Veteran was awarded service connection for diabetes mellitus in a July 2007 rating decision, which assigned an effective date of May 9, 2005. The Veteran did not submit a notice of disagreement or otherwise perfect an appeal as to the assigned effective date. 

Approximately five years later, the Veteran, via his representative, submitted a claim requesting an earlier effective date for the grant of service connection for diabetes mellitus.  In a July 2012 rating decision, the RO denied the claim for an earlier effective date.  This appeal ensued.  

In the present case, the Veteran is attempting to advance a freestanding claim for an earlier effective date; however, the Court has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104 , 7105 (West 2014).  See Rudd, 20 Vet. App. 296 (2006).  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration, (not developed for consideration here).  The Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.

ORDER

The appeal for an effective date prior to May 9, 2005 for a grant of service connection for diabetes mellitus, type II is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


